


Exhibit-10.49

 

DATED: 9th SEPTEMBER 2002

 

(1)           PEREGRINE SYSTEMS OPERATIONS LIMITED (as “Lender”)

 

(2)           PEREGRINE SYSTEMS LIMITED (as “Borrower”)

 

FUNDING AGREEMENT

 

NICHOLSON GRAHAM & JONES

[ILLEGIBLE]

 

--------------------------------------------------------------------------------


 

THIS DEED is made on the 9th day of September 2002

 

PARTIES:-

 

(1)           PEREGRINE SYSTEMS OPERATIONS LIMITED, a company incorporated in
the Republic of Ireland (Registered Number 324176), whose registered office is
at Unit 3094, National Digital Park, Citywest, Dublin 24 (the “Lender”); and

 

(2)           PEREGRINE SYSTEMS LIMITED, a company incorporated in England and
Wales (Registered Number 2563273) whose registered office is at Peregrine House,
26-28 Paradise Road, Richmond, Surrey, TW9 1SF (the “Borrower”).

 

WHEREAS:

 

(A)          The Lender is the holding company of the Borrower.

 

(B)           The Lender has agreed to make available and the Borrower has
agreed to accept a working capital facility.

 

(C)           This Deed sets out the terms and conditions of the working capital
facility.

 

THIS DEED WITNESSES as follows:-

 

1.             DEFINITIONS

 

1.1           The following words and expressions shall have the following
meanings except where the context otherwise admits or requires:

 

“Advance”

 

means each advance made or to be made under The Facility;

 

 

 

“Business Day”

 

means a day (other than a Saturday or Sunday) on which banks and financial
markets are open for business in London and Dublin;

 

 

 

“Commencement of Insolvency”

 

means (a) the appointment of a receiver, and manager or administrative receiver
over all or any parts of the property of the Borrower; (b) the making of an
administration or winding up order in relation to the Borrower or of an order
which subjects the Borrower to any procedure under the insolvency law of a
country outside Great Britain; (c) the presentation by the Borrower or its
senior management of

 

--------------------------------------------------------------------------------


 

 

 

proposals to the Borrower’s creditors, or to its principal financial creditors,
for any re-scheduling, re-financing or re-structuring of all or a substantial
part of the Borrower’s indebtedness;

 

 

 

“Facility”

 

means subject to termination under clause 7 below, the loan facility granted by
the Lender to the Borrower under this Deed;

 

 

 

“Funding Facility Deed”

 

means the funding facility deed between Peregrine Systems Inc and the Lender in
the form annexed to this Deed at Appendix 1;

 

 

 

“Loan”

 

means the aggregate principal amount of the Advances from time to time
outstanding under this Deed;

 

 

 

“Notice of Drawing”

 

means a Notice of Drawing requesting an Advance in the form annexed to this Deed
at Appendix 2, duly completed and signed by two directors on behalf of the
Borrower;

 

 

 

“Repayment Date”

 

means the date specified in Clause 6 or such later date upon which sums become
payable to the Lender in accordance with Clause 8;

 

 

 

“Sterling and £”

 

means the lawful currency for the time being of the United Kingdom; and

 

 

 

“Termination”

 

means the occurrence of each or any of the events set out in clause 7 below.

 

1.2           Further Definitions

 

(a)           Any reference in this Deed to:-

 

“Lender”

 

includes its successors immediate or derivative;

 

 

 

“month”

 

or a period of one or more “months” is a reference to a period which ends on the
day (“the corresponding day”) in the relevant calendar month numerically
corresponding to the day of the calendar month on which the period started or,
if there is no

 

--------------------------------------------------------------------------------


 

 

 

corresponding day, a period which ends on the last day of the relevant calendar
month;

 

 

 

“persons”

 

includes individuals, bodies corporate, unincorporated associations,
partnerships, governments, states and state agencies (whether or not having
separate legal personality);

 

 

 

“tax(es)”

 

includes any tax levy, import duty, charge, fee, deduction or withholding of any
nature and however called, levied, collected, withheld or assessed by any
person;

 

1.3           The words and expressions defined by the Companies Act 1985 and
the Insolvency Act 1986 shall have the same meaning herein unless the context
otherwise admits or requires:

 

2.             INTERPRETATION

 

In this Deed references to the deed or document are to such deed or document as
from time to time amended, novated, supplemented or replaced by a document
having a similar effect, a reference to any statute includes that statute as
amended, extended or re-enacted and to any bye-law, regulation, order,
instrument or subordinate legislation made under the relevant statute, the
singular includes the plural and vice versa, references to clauses and
sub-clauses and to schedules are to the clauses and sub-clauses of and to the
schedules to this Agreement, the word “including” will not limit the generality
of any preceding words, the words “other” and “otherwise” will not be limited by
any words preceding them, headings to clauses and sub-clauses are to be ignored
in construing this Deed and references to time are to London time unless
otherwise specified.

 

3.             AMOUNT AND PURPOSE

 

3.1           Subject to clause 3.3 the Borrower shall be entitled to draw down
under this Facility such amounts from time to time as shall be necessary to
enable it to pay its debts as they fall due.

 

3.2           Sums advanced under this Facility may only be utilised by the
Borrower for the Borrower’s working capital purposes and reorganisation costs.

 

3.3           Any sum in excess of US$1 million shall be subject to the prior
approval in writing of the Chief Financial Officer of Peregrine Systems Inc such
approval not to be

 

--------------------------------------------------------------------------------


 

unreasonably withheld or delayed in the case of expenditure reasonably and
properly required for the purpose of the business of the Borrower.

 

4.             FACILITY

 

4.1           Availability

 

Subject to the terms of this Deed the Facility shall be available to the
Borrower for drawing until the Repayment Date.

 

4.2           Advance of the Facility

 

A Notice of Drawing requesting drawdown of any Advance under the Facility must
be received by the Lender no later than 10.00 a.m. on the second Business Day
before the date on which the Advance is required. The Notice of Drawing must be
accompanied by a reconciliation of the Account and a cash flow (the “Cash Flow”)
covering a period of not less than 14 days commencing on the date of the Notice
of Drawing. The Notice of Drawing must specify:-

 

(a)           the amount required;

 

(b)           the purpose for which the Advance is required in so far as the
same is not clear from the Cash Flow;

 

(c)           the date on which the Advance is required, which must be a
Business Day; and

 

(d)           the name and address of the bank and the title and number of the
account to which the Advance is to be remitted.

 

4.3           Conditions precedent

 

The Lender’s obligation to make the Facility available will only be effective
when all of the following conditions precedent have been satisfied:-

 

(a)           the Lender and Peregrine Systems Inc have executed the Funding
Facility Deed;

 

(b)           this Deed is executed by the Borrower;

 

(c)           the Borrower has provided the first cash flow forecast to the
Lender; and

 

(d)           the Lender has confirmed its agreement to the first cash flow
forecast.

 

--------------------------------------------------------------------------------


 

5.             FINANCIAL INFORMATION

 

The Lender shall provide to the Borrower copies of the Lender’s monthly
management accounts together with a monthly cash flow forecast within 14 days of
the last day of each calendar month together with any information provided to
the Lender under the Funding Facility Deed to enable the Borrower to satisfy
itself that the Lender will be able to continue to make the Facility available
to the Borrower.

 

6.             REPAYMENT

 

6.1           Subject as provided in Clause 8 the Borrower shall repay the Loan
within 12 months of Termination or such other period as the parties shall agree.

 

7.             TERMINATION

 

7.1           Termination will occur or will be deemed to occur in the following
events:-

 

(a)           the Lender declaring the Facility is cancelled, provided that the
Lender provides the Borrower with ninety days written notice of such
cancellation and further provided that the Facility shall not be cancelled prior
to 31 October 2003;

 

(b)           the breach or termination by Peregrine Systems, Inc of the Funding
Facility Deed provided that this Deed shall not terminate prior to the
exhaustion of all and any of the Lender’s rights of action against Peregrine
Systems, Inc and/or the expiry of a 90 day period following the execution of an
assignment by the Lender to the Borrower in accordance with Clauses 10.1(a) and
(b).

 

(c)           any warranty, representation or statement made in this Deed proves
to have been incorrect or misleading in any material respect and is not remedied
to the satisfaction of the other party within twenty-eight days of notification
by the other party;

 

(d)           the Lender or the Borrower fails duly to perform or comply with
any of the obligations expressed in this Deed;

 

(e)           the Borrower commences negotiations with all or a material part of
its creditors with a view to the general re-adjustment or re-scheduling of its
indebtedness or makes a general assignment for the benefit of or a composition
with its creditors other than with the prior written consent of the Lender
provided that such consent shall not be unreasonably withheld;

 

--------------------------------------------------------------------------------


 

(f)            any creditor of the Borrower takes any corporate action or other
steps are taken or legal proceedings are started for the winding-up, dissolution
or re-organisation or for the appointment of a receiver, administrator,
administrative receiver, trustee or similar officer of the Borrower or of all or
a material part of the Borrower’s revenues and assets, other than in each case
with the prior written consent of the Lender provided that such consent shall
not be unreasonably withheld;

 

(g)           any judgment or any other judicial determination of liability is
issued against the Borrower or any of its subsidiaries or any distress,
execution, diligence, attachment or other process affects any asset of the
Borrower in respect of a liability in excess of £50,000 or its equivalent and is
not discharged within seven days thereafter.

 

8.             SUBORDINATION

 

The Lender agrees that following the Commencement of Insolvency of the Borrower
it shall take no step or action for the repayment of the Facility or any part of
it until such time that all other creditors of the of the Borrower have been
paid in full and the Lender further agrees that any sums received by it in
respect of the Facility after such date shall be held by it on trust for such
other creditors of the Borrower so that the Lender shall be bound to pay any
such sums so received to such person or persons who may be responsible for
arranging for the payment of the Borrower’s creditors.

 

9.             PAYMENTS

 

9.1           All payments to be made under this Deed shall be made in Pounds
Sterling and in immediately available funds.

 

9.2           All payments to be made under this Deed shall be made without
set-off or counterclaim and free and clear of and without deduction of any
taxes, levies, duties, charges, fees, deductions, withholdings, restrictions or
conditions of any description.  If the Lender or Borrower is required at any
time by any applicable law to make any such deduction from any payment, the sum
due from the Borrower or the Lender in respect of such payment shall be
increased by such an amount as will result, notwithstanding the making of such
deduction, in the Lender’s or the Borrower’s receipt on the due date for payment
of each amount of a net sum equal to the sum that the Lender or the Borrower
would have received had no such deduction been required to be made.

 

10.           REPRESENTATIONS AND WARRANTIES

 

10.1         The Lender represents and warrants to the Borrower that:-

 

--------------------------------------------------------------------------------


 

(a)           it has full power to enter into and perform its obligations under
this Deed (which has been duly accepted by the Borrower), and that this Deed is
valid, enforceable and binding upon it in accordance with its terms, and that it
has obtained and will maintain in effect all necessary corporate authorisations
and all other necessary consents; licences and authorities;

 

(b)           Peregrine Systems Inc has executed the Funding Facility Deed in
which Peregrine Systems Inc has represented and warranted to the Lender that
Peregrine Systems Inc has full power to enter into and perform its obligations
under the Funding Facility Deed and that the Funding Facility Deed is valid and
enforceable and binding upon it in accordance with its terms, and that it has
obtained and will maintain in effect all necessary corporate authorisations and
all other necessary consents, licences and authorities.

 

(c)           In so far as it is necessary for the Borrower to enforce the terms
of the representation referred to and described in clause 10.l(b) above the
Lender agrees to execute an assignment of the benefit of the representation and
warranty to the Borrower in consideration of the payment of the sum of £1 from
the Borrower to the Lender receipt of which is hereby acknowledged by the
Lender.

 

(d)           the execution, delivery and performance by the Lender of this Deed
and the events contemplated by this Deed; will not violate:-

 

(i)            its memorandum and articles of association;

 

(ii)           any provision of any applicable law, regulation or decree to
which it is subject;

 

(iii)          any provision of any contract, banking facility or arrangement to
which it is a party or any other obligations on the Lender;

 

or result in the execution or imposition of any lien, charge or encumbrance on
the assets of the Lender; and

 

(e)           the Lender is not in default under any agreement (save as
disclosed in writing to the Borrower) to which it is a party which would have a
material adverse effect on its business and financial condition.

 

10.2         The Borrower represents and warrants to the Lender that:-

 

(a)           it has full power to enter into and perform its obligations under
this Deed (which has been duly accepted by the Lender), and that this Deed is
valid,

 

--------------------------------------------------------------------------------


 

 

enforceable and binding upon it in accordance with its terms, and that it has
obtained and will maintain in effect all necessary corporate authorisations and
all other necessary consents; licences and authorities;

 

(b)           the execution, delivery and performance by the Borrower of this
Deed and the events contemplated by this Deed; will not violate:-

 

(i)            its memorandum and articles of association;

 

(ii)           any provision of any applicable law, regulation or decree to
which it is subject;

 

(iii)          any provision of any contract, banking facility or arrangement to
which it is a party or any other obligations on the Borrower;

 

or result in the execution or imposition of any lien, charge or encumbrance on
the assets of the Borrower; and

 

(c)           the Borrower is not in default under any agreement (save as
disclosed in writing to the Lender) to which it is a party which would have a
material adverse effect on its business and financial condition.

 

10.3         The warranties given by the Lender and the Borrower herein shall be
continuing and deemed to be repeated on each date on which any payment is made
under this Deed and on the making of any request for an Advance by reference to
the facts existing on each such date.

 

11.           ASSIGNMENT AND TRANSFERS

 

12.           The Borrower may not assign or transfer any of its rights or
obligations under this Deed without the written consent of the Lender.

 

12.1         Lender

 

The Lender may at any time assign all or any part of the Lender’s rights,
obligations and interests under this Agreement to any person.

 

12.2         Disclosure of information

 

The Lender may disclose to a potential assignee (or any other person with whom
the Lender is contemplating entering into contractual relations with respect to
this Agreement) such information about the Borrower as the Lender considers
material to a potential assignee.

 

--------------------------------------------------------------------------------


 

13.           MISCELLANEOUS

 

13.1         Time of the essence

 

Time will be of the essence of the performance of the obligations of the
Borrower under or in connection with this Deed.

 

13.2         Severability

 

Each of the provisions of this Deed is severable and distinct from the others
and if at any time one or more of such provisions is invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions of this Deed will not in any way be affected or impaired.

 

13.3         Rights cumulative

 

All rights of the Lender are cumulative and any express right conferred on the
Lender or the Borrower under this Deed may be exercised without prejudicing or
being limited by any other express or implied right of the Lender.

 

14            LAW AND JURISDICTION

 

14.1         This Deed is governed by English law.

 

14.2         Courts of England and Wales

 

The Courts of England and Wales will have jurisdiction to settle any disputes
which may arise out of or in connection with this Deed.

 

14.3         No Exclusion or Limitation of Rights

 

Nothing in this Clause 14 excludes or limits any right which the Lender or the
Borrower may have (whether under the law or any country, an international
convention or otherwise) with regard to the bringing of proceedings, the service
of process, the recognition or enforcement of a judgment or any similar or
related matter in any jurisdiction.

 

15.           NOTICES

 

15.1         Each communication to be under this Deed shall be made in writing
and may be made by letter or facsimile transmission.

 

--------------------------------------------------------------------------------


 

15.2         Any communication to be made or delivered by one party to the other
shall be made or delivered to that other party at its address set out at the
beginning of this Deed or to such other address as may from time to time be
notified in writing by one party to the other in accordance with this clause.

 

15.3         Any communication made or delivered for any purpose of this Deed
shall be deemed made or delivered when dispatched in the case of a facsimile or
in the case of a letter when left at the relevant address or two Business Days
after dispatch by prepaid first class post in an envelope addressed to the
relevant address.

 

16.           THIRD PARTIES

 

Except in respect of the obligations of the Lender contained in Clause 8 a
person who is not a party to this Deed shall have no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce any term of this Deed.

 

17.           EXECUTION

 

The parties agreed and intend this Deed should be executed in counterparts.

 

AS WITNESS the hands of the duly authorised representatives of the parties the
day and year first above written.

 

 

EXECUTED as a DEED by

)

 

PEREGRINE SYSTEMS OPERATIONS

)

 

LIMITED in the presence of:

)

/s/ [ILLEGIBLE]

 

 

 

Director

 

 

 

 

 

/s/ [ILLEGIBLE]

 

 

 

Director/Secretary

 

EXECUTED as a DEED by

)

 

PEREGRINE SYSTEMS LIMITED

)

 

in the presence of:

)

/s/ [ILLEGIBLE]

 

 

 

Director

 

 

 

 

 

/s/ [ILLEGIBLE]

 

 

 

Director/Secretary

 

--------------------------------------------------------------------------------
